Citation Nr: 1441345	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-24 721	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He had additional service with a National Guard Unit.  He died on December [redacted], 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's VA Form 9 (Appeal to the Board of Veterans' Appeals), received on July 19, 2013, notes her desire for a Board hearing via videoconference.  Although the hearing request was acknowledged by the RO, the appellant has not yet been afforded the opportunity to provide testimony before a member of the Board.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2013).

The appellants lists her current address in the U.S. Virgin Islands and indications in the claims file are that a hearing was to be scheduled at the nearest RO (San Juan).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the appellant for a videoconference hearing at the San Juan Puerto Rico RO (unless she indicates otherwise) before a member of the Board.  Notify the appellant of the date and time of the hearing.  Allow the appellant and her representative an opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


